Citation Nr: 0946739	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  04-03 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Margaret A. Costello, Esq.
	University of Detroit Mercy Veterans Law 
Clinic


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served in the United States Army Reserves for a 
number of years, including two periods of active duty from 
July 1980 to February 1981 and from August 1990 to August 
1991.   

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which, in part, denied the Veteran's claim 
of entitlement to service connection for a psychiatric 
disability to include PTSD. 

In June 2004, the Veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge at 
the Board's offices in Washington D.C.  A transcript of the 
hearing has been associated with the Veteran's VA claims 
folder.

In May 2005, the Board remanded the Veteran's claim for 
further evidentiary development.  The Veteran's claim was 
readjudicated by the VA Appeals Management Center (AMC) in 
October 2008 and January 2009 supplemental statements of the 
case (SSOCs).  The claims folder has been returned to the 
Board for further appellate review.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the Veteran if further action is required on her part.
 

REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's claim must be remanded for further evidentiary 
development.  



Reasons for remand

Additional medical records

In an October 20, 2009 letter to the Board, the Veteran's 
representative indicated that medical reports not currently 
of record from Botsford Hospital in Farmington Hills, 
Michigan show treatment received by the Veteran in 1992, 
within her first year after separation from active duty 
service.  The representative has suggested that these records 
may support the Veteran's service-connection claim.  
Accordingly, the Veteran should be afforded the opportunity 
to obtain and submit these hospital records.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(c) (2009).

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims held that 
compliance with remand instructions is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance. 

As noted above, the Board remanded this issue in May 2005.  
In part, the Board instructed the agency of original 
jurisdiction (AOJ) to obtain a copy of the Veteran's SSA 
disability determination letter, in addition to copies all 
records relied upon in making that determination.  Although 
the Veteran's SSA medical records have been obtained and 
associated with the Veteran's claims file, the disability 
determination letter was not obtained.  The AOJ should 
attempt to obtain the SSA determination letter.  If no such 
letter exists, such should be specifically noted in the 
claims folder.

The Board also instructed the AOJ to arrange for examination 
of the Veteran by a psychologist for the purpose of 
determining the Veteran's correct psychiatric diagnosis (or 
diagnoses).  No such examination was scheduled.  [The Board 
notes that per its May 2005 instructions, the AOJ did arrange 
for the Veteran to be examined by a psychiatrist in August 
2007; however, the Board specifically instructed the AOJ to 
arrange for two separate VA examinations, one by a 
psychiatrist and one by a psychologist.]  Accordingly, the 
case must be remanded so that this may be accomplished.  

Readjudication

Upon completion of the development noted above, the RO should 
readjudicate the Veteran's service-connection claim.  The 
Board notes that the Veteran's attorney attached copies of 
multiple lay statements from the Veteran's friends, 
relatives, and her chaplain to the October 2009 letter 
addressed to the Board.  Although these statements were 
previously of record, review of these statements was not 
specifically indicated or discussed in prior SSOCs.  
Accordingly, in readjudicating the Veteran's claim, the RO 
should take into consideration all of the evidence of record, 
to include these lay statements recently re-submitted by the 
Veteran.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the Veteran a letter 
affording her the opportunity to obtain 
and submit any additional medical evidence 
not currently of record in support of her 
claim, to include treatment records from 
the Botsford Hospital in Farmington Hills, 
Michigan dated in 1992.  

2.  VBA should attempt to obtain the SSA 
determination letter referenced above.  
Efforts to obtain this record should be 
memorialized in the Veteran's VA claims 
folder.    

3.  The Veteran should be scheduled for 
evaluation by a psychologist for the 
purpose of determining her correct 
psychiatric diagnosis (or diagnoses).  The 
psychologist should review the Veteran's 
entire claims folder and offer an opinion 
with supporting rationale as to the 
relationship, if any, between any 
diagnosed psychiatric disability and the 
Veteran's military service.  If PTSD is 
diagnosed, the examiner should identify 
the verified stressor(s) that form the 
basis for that diagnosis and explain why 
such stressors are of sufficient severity 
to cause PTSD.  A report should be 
prepared and associated with the Veteran's 
claims folder.

        4.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, VBA should readjudicate 
the Veteran's claim, taking into 
consideration all of the evidence of 
record to include lay statements recently 
re-submitted by the Veteran.  If the claim 
is denied, VBA should provide the Veteran 
and her representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

